Title: Memorandum Regarding Appropriations for Presidential Household, 1800
From: Adams, John
To: 

By the President of the United States.

In pursuance to the act of Congress passed on the second day of March 1797, entitled “an Act making provision for the further accomodation of the Household of the President of the U States I have recd. the following sums by Warrants of the Secy of the Treasy.
1797 March 8th.Warrant forDolls   200027—do2000Apl.20do4000July20  do 2,3001798Jany15do1,0001799Feby.26do2,700Dolls. 14,000

Making in the whole the sum of Fourteen thousand Dollars, appropriated by the Act above recited, which sum has been appropriated in the manner thereby authorized, for the accommodation of the Household of the Prest. of the U States.
Given under my hand this day of Decr. 1800—
Signed by,

John Adams.